Citation Nr: 1102229	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.N.



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 
1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss and tinnitus.  Timely appeals were 
noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on September 25, 2006.   A copy of the hearing 
transcript has been associated with the file. 

In April 2006, March 2007, and August 2009, the Board remanded 
these issues to the RO (via the Appeals Management Center (AMC)) 
for further evidentiary development.  After completion of the 
most recently requested development, the case is back before the 
Board for further appellate action.

The issue of service connection for Meniere's Disease has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a hearing loss for VA compensation 
purposes.   


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.310, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of 
information and evidence necessary to substantiate the claim for 
service connection, information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In April 2006, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with her 
claim.  The duties to notify and assist have been met.



Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the 
evidence of record fails to establish any clinical manifestations 
of bilateral sensorineural hearing loss within one year of the 
Veteran's discharge from service.  Id.  Thus, the criteria for 
presumptive service connection have not been satisfied.
	




Analysis

The Veteran claims to have hearing loss, which she attributes to 
acoustic trauma sustained during her service.  She asserts that 
her hearing loss had its onset in an incident where she was 
collecting spent shell casings from a small arms firing range 
without the benefit of hearing protection.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing will 
be considered a "disability" for the purposes of applying the 
laws administered by VA.  That section states that hearing loss 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.   

On an audiological evaluation conducted in April 1975, prior to 
service entry, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
10
5
5
5

Service treatment records document no complaints or treatment for 
hearing loss, nor do the available service records indicate that 
the Veteran was routinely noise exposed as part of her duties.  
An audiogram conducted in June 1975 showed results similar to 
those found on the Veteran's entrance examination.
 

On service discharge in July 1976, an audiogram showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
n/a
5
LEFT
20
15
10
n/a
5

Although a threshold shift is seen from service entry to service 
discharge, the findings at discharge still do not reflect a 
hearing loss for VA compensation purposes.  Moreover, the Veteran 
did not report hearing loss or any other ear trouble on her 
Report of Medical History at discharge.

Post-service medical evidence includes medical records received 
from Fort Lewis, Washington, dating from 1989 to 1996.  On an 
October 1989 Report of Medical History, the Veteran stated that 
she had never had hearing loss.  Between 1991 and 1996, the 
Veteran was treated for ear infections, vertigo, and tinnitus, 
but no hearing loss was diagnosed.  A May 1996 audiogram showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
10
10
5
5
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

During her September 2006 hearing, the Veteran stated that she 
had had trouble hearing others since her discharge from active 
service.  Her spouse stated that he observed the Veteran having 
difficulty hearing conversations during her active service.
A September 2007 VA audiology consult diagnosed normal to mild 
bilateral sensorineural hearing loss from 250 to 8000Hz, with 
normal hearing for speech at 96 percent speech recognition.  
However, as no audiogram was included with the clinical notes, it 
is unclear whether a hearing loss for VA compensation purposes 
was found.  

On VA audiological examination in May 2009, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.

On VA audiological examination in November 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.

The November 2009 examiner appropriately commented on the 
presence of hearing loss as requested by the Board in its August 
2009 remand.  The RO also obtained the Veteran's post-service 
treatment records from Fort Lewis, Washington, as requested.  The 
Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Upon review, there is no competent evidence that establishes that 
the Veteran currently has a hearing loss recognized as a 
disability for VA purposes.  All of the audiograms conducted both 
prior to and during service show hearing that is not disabling 
for VA compensation purposes.  Although a September 2007 clinical 
note diagnosed "normal to mild" bilateral sensorineural hearing 
loss, no audiogram was included in the clinical notes and it is 
unclear whether it would have shown a hearing loss for VA 
compensation purposes, since the examining physician noted a 
range from 250Hz to 8000 Hz.  However, the Board finds it 
unlikely that such a hearing loss would have been found in 
September 2007, since VA examinations in May 2009 and November 
2010 showed normal hearing and excellent speech recognition 
ability.

During her September 2006 hearing, the Veteran and her spouse 
presented lay evidence of a continuity of hearing loss 
symptomatology since her service.  Thus, in adjudicating this 
claim, the Board must assess the competence and credibility of 
the Veteran and her spouse as to in-service incurrence of hearing 
loss and continuity of symptomatology from service.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and her spouse are 
competent to attest to their observations that the Veteran had 
difficulty hearing conversations.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, they are not competent to diagnose hearing 
loss, or render an opinion as to its cause or etiology, because 
they do not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the allegations of a continuity of 
hearing loss symptomatology from that time are not consistent 
with the evidence of record.  There is no mention of hearing loss 
or acoustic trauma in the Veteran's service treatment records or 
on her separation examination.  She did not report hearing loss, 
a history of acoustic trauma or difficulty hearing conversations, 
or any other ear trouble on her Report of Medical History at 
service discharge.  The Veteran also reported no hearing loss on 
an October 1989 Report of Medical History.  No  audiograms of 
record have shown a hearing loss for VA compensation purposes.  
After weighing the lay and medical evidence, the Board finds that 
the lay evidence as to continuity of hearing loss symptomatology 
lacks credibility and is therefore of limited probative value 
here.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where 
the competent evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the evidence does not 
establish the existence of a chronic hearing loss for VA 
compensation purposes.  Accordingly, service connection for 
bilateral hearing loss must be denied.


ORDER

Service connection for hearing loss is denied.  


REMAND

On VA audiological examination in November 2009, the examiner was 
unable to determine whether the Veteran's tinnitus was due to 
acoustic trauma, Meniere's disease, or aging, because of the 
inability to determine cochlear dysfunction at the time of the 
purported in-service acoustic trauma, as well as the 
inconsistency with which the Veteran reported both onset and 
frequency of her tinnitus.  The examiner noted that the date of 
onset and frequency of tinnitus is critical to determining the 
appropriate etiology in this matter.  Since the examination was 
conducted, however, additional medical evidence has been 
received, consisting of outpatient treatment records dating from 
1989 to 1996.  These records reflect treatment for audiological 
complaints and references to the presence or absence of tinnitus.  
In light of this newly received evidence, the Board finds that 
the issue of entitlement to service connection for tinnitus 
should be remanded so that the November 2009 examiner may review 
the evidence and provide a clarification of her previous opinion 
if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 
2009 VA examiner, if available, for review.  
The examiner should indicate in the report 
that the claims folder has been received and 
that a review of the claims folder has taken 
place.  

The examiner should review the claims folder, 
including the newly received post-service 
medical evidence from Fort Lewis, Washington, 
dating from 1989 to 1996.  After such a review 
has taken place, the examiner should indicate, 
if possible, whether it is at least likely as 
not the Veteran's tinnitus had its clinical 
onset in service or is otherwise related to 
active duty.  If the examiner is still unable 
to reach a conclusion in this matter, he or 
she should so state and provide a detailed 
rationale for his or her conclusion.  A 
complete rationale for all opinions expressed 
must be provided.  The copy of the examination 
report should thereafter be associated with 
the claims folder.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issue on appeal continues to be denied, the 
Veteran and her representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


